Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-9 pass step 1 of the test for eligibility.
As per step 2A prong one, the claims are evaluated to determine whether the claims recite a judicial exception.  Representative claim 1 recites, with emphasis added:
1. A method of managing a team, which is performed by a computer apparatus comprising at least one processor, the method comprising:
processing, by the at least one processor, a progress of a sports game instance for a user team in which at least one player character assigned to a user participates in a sports game;
generating, by the at least one processor, a game record comprising record values according to a progress of a game for each position in the sports game and for each record item in the sports game with respect to the sports game instance performed on the user team;
extracting, by the at least one processor, at least one of the record items of the sports game as a vulnerable element of the user team based on the game record;
determining, by the at least one processor, a vulnerable position based on the at least one record item extracted as the vulnerable element of the user team; and
providing, by the at least one processor, information on the vulnerable position.

Next, as per step 2A prong two, the claims are evaluated to determine whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. 
The elements recited above that are not underlined in representative claim 1 comprise the additional elements.  As discussed in more detail below, these additional elements do not integrate the recited judicial exception into a practical application of the exception.
A computer apparatus and processor is not an integration into a practical application as it is mere instructions to implement the abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f))
Thus, taken alone, the additional elements do not integrate the recited judicial exception into a practical application of the exception.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  
Next, as per step 2B, the claims as a whole are analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claims amount to significantly more than the exception.  
a processor and computer apparatus does not amount to significantly more as it is mere instructions to implement the abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f))

The dependent claims of 2-8 are further rejected under 101 for the reasons described above as they simply further define the abstract idea (which makes the abstract idea no less abstract) without adding significantly more or integrating the abstract idea into a practical application. 
Thus, taken alone, the additional elements of the dependent claims do not amount to significantly more than the above-identified judicial exception (the abstract idea) and do not integrate the recited judicial exception into a practical application of the exception.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  
Further, taken alone, the additional elements of the dependent claims do not amount to significantly more than the above-identified judicial exception (the abstract idea).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 6 recites the limitation "the items of the primary stat of the trainer characters".  There is insufficient antecedent basis for this limitation in the claim.  Applicant has not claimed the trainer characters have an item of a primary stat, instead the primary stat is “of player characters assigned to the user”.
Claim 6 recites the limitation "the trainer characters assigned to the user".  There is insufficient antecedent basis for this limitation in the claim.  Applicant has not claimed any trainer characters being assigned to the user, instead at least one trainer character is suggested.
Claim 6 claims “the primary stat of the trainer characters assigned to the user” and “selecting at least one trainer character to be suggested to improve the vulnerable element of the user team among the trainer characters assigned to the user”.  Applicant has not claimed a primary stat of a trainer character, instead the primary stat are of “player characters assigned to the user”, further applicant has not claimed “trainer characters assigned to the user”
Claim 6 claims, “among the training characters assigned to the user based on the calculated third correlation and the calculated level of contribution”, however there does not appear to be a positive recitation of assigning training characters to the user based on the third correlation or the level of contribution, thus this limitation is not understood.
Claim 7 is rejected for being dependent upon indefinite claim 6, as well as for including similar issues.  As such the rejection of claims 6 and 7 are as best understood.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Di Giacomo Toledo (US 20190329139) in view of Walker (US 20020151365)
In claims 1, 8, and 9 Di Giacomo Toledo discloses
Processing, by the at least one processor, a progress of a sports game instance for a user team in which at least one player character assigned to a user participates in a sports game (the primary embodiment is related to an FPS, however as described in paragraph 46 it may be used to different multiplayer video games.  paragraph 71 describes use of a sports game, which would include a player character, as the invention is directed towards user playstyle and play within a game.)
Generating, by the at least one processor, a game record comprising record values according to a progress of a game for each position in the sports game and for each record item in the sports game with respect to the sports game instance performed on the user team (paragraph 48, video game session data and player gaming parameters and statistics are recorded for multiple players.  It is noted by examiner that the broadest reasonable interpretation of “the user team” would be a team comprising one player, however paragraph 63 describes player selected team)
Extracting, by the at least one processor, at least one of the record items of the sports game as the vulnerable element of the user team based on the game record (paragraph 94, a particular element is identified that a first player may need to improve)
Determining by the at least one processor, a vulnerable user based on the at least one record item extracted as the vulnerable element of the user team, and providing by the at least one processor, information on the vulnerable user (paragraph 94-98 .  It is noted by examiner that “position” of the instant application refers to a sports position such as centerfield or pitcher.  The prior art of Di Giacomo discloses determining a player’s need for improvement, and particular areas that the particular user needs to improve, and provides this information on the vulnerable user to the player)
Di Giacomo Toledo fails to disclose the record items are for each position in the sports game and for each record item in the sports game with respect to the sports game instance performed on the user team, wherein a vulnerable position is determined based on the at least one record item, however Walker discloses providing record items for team members and identifying a vulnerable team member (paragraph 37.  It is noted by examiner that “position” of the instant application would be members of a team, such as the center fielder or the pitcher.  In Walker, members of a team are provided game results, and “the average of the net results of the single worst performing team member” is provided. )  This would teach the invention as claimed in combination, as Di Giacomo Toledo discloses use of a sports game, and Walker discloses determining the worst player on a team.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Di Giacomo Toledo with Walker in order to allow for weaker players to be identified to team members so as to allow for ideal team construction.
In claim 2 Di Giacomo Toledo discloses calculating an average record value for each record item based on game records for N sports game instances (N is a natural number) recently performed by the 
In claim 3, Di Giacomo Toledo in view of Walker discloses checking positions associated with the at least one record item extracted as the vulnerable element of the user team and selecting as the vulnerable position at least one of the checked positions based on a record value of the at least one record item extracted as the vulnerable element of the user team (Di Giacomo Toledo discloses finding the vulnerable element of the user teams, as well as a sports environment as per paragraphs 94-98,and paragraph 46 and 71.  Walker paragraph 37 discloses the single worst performing team member is based on the net results.)
In claim 4, Di Giacomo Toledo in view of Walker discloses providing the information on the vulnerable position further comprises providing information on the at least one record item extracted as the vulnerable element of the user team and information on positions associated with the at least one record item (Di Giacomo Toledo discloses providing information on and determining at least one vulnerable element of a user team as per paragraphs 94-98, Walker paragraph 37 discloses the single worst performing team member AND single best performing team member which would is based on the net results.)
In claim 5, Di Giacomo Toledo discloses at least one trainer character to be suggested to improve the extracted vulnerable element to the user team in response to a user request associated with the provision of information on the vulnerable position (paragraph 101, the virtual coach suggests improvements in response to user questions)

In claim 7, as best understood, Di Giacomo Toledo discloses calculating the level of contribution based on at least one of a status value of a trainer character, a coefficient present with respect to a status of the trainer character, and an additional point based on whether the vulnerable position and a position of the trainer character are identical with respect to each of the trainer characters assigned to the user (it is noted by examiner that this language’s broadest reasonable interpretation is incredibly broad.  The “status value of a trainer” “a coefficient present with respect to a status of the trainer 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS HAYNES HENRY whose telephone number is (571)270-3905. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571-270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS H HENRY/Examiner, Art Unit 3715